DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Examiner acknowledges the cancellation of claim 12 and the addition of claim 17.
Applicant’s arguments in view of the drawing objection, see pages 8-10 of the Remarks, filed August 16, 2021, with respect to the drawing objections have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see pages 17-18 of the Remarks, filed August 16, 2021, with respect to the 35 U.S.C. 130 rejection of claim 16 have been fully considered and are persuasive.  The 35 U.S.C. 130 rejection of claim 16 has been withdrawn. 

Applicant's arguments regarding the 35 U.S.C. 103 rejections 1-5 and 7-16, filed August 16, 2021 have been fully considered but they are not persuasive. 
Regarding Claim 1:
Regarding the Applicant’s Argument that the Loutaty, Loutaty 2, Girard and Voegele references do not teach the limitation “in which the drive member is such that the rotating member to which it is coupled effects a movement with angular speed variations over an angular range of 360 degrees of less”, the Examiner respectfully disagrees. Loutaty discloses that the drive member (Column 4, Lines 35-41) is coupled to the rotating member (3, Figure 1) over an angular range of             
                
                    
                        360
                    
                    
                        °
                    
                
            
        (Figure 1, the deflector elements rotate over            
                
                    
                        360
                    
                    
                        °
                    
                
            
        ). Girard teaches that the drive member can have adjustable rotational speed (Paragraph [0044]). The restriction of             
                
                    
                        360
                    
                    
                        °
                    
                
            
         or less is not critical in the specification submitted by the Applicant on Jan. 3, 2020. In paragraphs [0065] and [0068], the angular range can be of             
                
                    
                        360
                    
                    
                        °
                    
                
            
         or less, but there is not a criticality placed on the range. Additionally, the applicant has not stated what type of “movement” in the claim despite stating it is an oscillating movement in the specification and in the Remarks. The claim is broad enough that it is read on by Loutaty and Girard as there can be angular speed variations as the device is starting, going to a stop, or adjusting speed. The “movement” can be interpreted as any movement that the drive member and rotating member creates. Loutaty 2 and Voegele was not used to teach this limitation. Thus, Loutaty and Girard teaches the limitation. 
Regarding the Applicant’s argument that the use of the rigid deflector of Girard is taught away in Loutaty and Loutaty 2, the Examiner respectfully disagrees. Girard teaches that the deflector can be rigid in paragraph [0058]. This is not an overstatement as it states that “A person skilled in the art will be capable of adapting the form and type of deflecting elements for their own requirements.”  Loutaty 2 teaches that the deflector elements can be rigid, semirigid, or flexible material (Column 2, Lines 32-38) even though in their studies prompted them to use the “preferred deflecting means flexible straps made of semirigid material”. Loutaty 2 just gives a preferred embodiment, but does not necessarily teaches away. Loutaty teaches that most apparatuses in the prior art contain rigid deflectors that could cause attrition of brittle particles (Column 1, Lines 47-51) and semirigid material deflectors are well suited to prevent attrition of particles (Column 1, Lines 67-68 to Column 2, Lines 1-10). There is not a direct teaching away from rigid materials in Loutaty and Loutaty 2, rather just a preferred embodiment as seen in MPEP 2123. Additionally, the motivation for the Girard reference has support in the specification as in Paragraph [0058] the individual using the apparatus can determine which type of material to use to prevent conditions as seen in the example of the material needs to be 

Regarding Claim 7:
Regarding the Applicant’s argument that Loutaty, Loutaty 2, Girard, and Voegele do not teach that the deflector elements having asymmetric distribution with at most one plane of symmetry, the Examiner respectfully disagrees. In the Claim 7 rejection, the Loutaty 2 reference was used to teach that the deflector elements having asymmetric distribution with at most one plane of symmetry passing through the rotation axis (Column 4, Lines 11-21, the deflectors can be placed irregularly around the shaft where there can be at most one plane of symmetry). As seen in Loutaty 2, the deflectors can be attached to hooks that can be irregularly disposed about the periphery of the shaft even though the drawings show regular distribution around the shaft. A person having ordinary skill in the art would have found it obvious that having the hooks disposed irregularly can cause asymmetric distribution with at most one plane of symmetry. Thus, the claim is obvious in view of the references. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-8, and 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Loutaty (US 4564328 A) in view of Loutaty 2 (US 4306829 A) in further view of Girard (US 2012/0205007 A1) and Voegele (US 4342532 A).
Regarding Claim 1:
Loutaty discloses an apparatus for distributing solid particles (Abstract) when loading a vessel (15, Figure 3):
- a solid particle feed hopper (1 and 2, Figure 1) defining a set of at least one opening (6 and 7, Figure 1) for evacuation of the particles from the hopper (Column 4, Lines 42-49),

- downstream of the set of at least one opening (6 and 7, Figure 1) of the feed hopper (1 and 2, Figure 1) a set of at least one deflector element (5 and 5’, Figure 1), each deflector element extending along its longitudinal direction between a first end and a second end and being carried by said rotating member at its first end (See Annotated Figure 1 below), 
in which the drive member (Column 4, Lines 35-41, the drive member is the motor) is such that the rotating member (3, Figure 1) to which it is coupled effects a movement (Figure 1, the arrow is the movement) with angular speed (Column 5, Lines 15-18) over an angular range of                         
                            
                                
                                    360
                                
                                
                                    °
                                
                            
                        
                    (Figure 1, the deflector elements rotate over                        
                            
                                
                                    360
                                
                                
                                    °
                                
                            
                        
                    ).
	Loutaty does not disclose:
		Evacuation of the particles from the hopper by gravity; 
angular speed variations over an angular range of                         
                            
                                
                                    360
                                
                                
                                    °
                                
                            
                        
                    or less;
characterized in that 
- at least one deflector element of said set is rigid and mounted to pivot on the rotating member at its first end,
 - the device further comprises remotely actuatable deployment means adapted to drive at least one deflector element mounted to pivot on the rotating member so as to cause it to pivot from a position for introduction into the vessel, in which its longitudinal direction forms a first angle with the direction of the rotation axis, to a particle deviation position, in which its longitudinal direction forms a second angle with the direction of the rotation axis, the second 
 - the set of at least one deflector element is distributed in an irregular manner around the12322500.1Hahn Loeser & Parks, LLPSIN: 16 734,070 Bret A. HrivnakDecember 16, 2020rotation axis.
Loutaty 2 teaches a device for the distribution of solid particles that has:
		Evacuation of the particles from the hopper by gravity (Column 4, Lines 26-30);
characterized in that 
	at least one deflector element of said set is mounted to pivot on the rotating member at its first end (Column 5, Lines 12-18, the deflector elements pivot on the rotating member (12) and the first end is connected to the bracket (21)); and 
- the set of at least one deflector element (7, Figure 1) is distributed in an irregular manner around the12322500.1Hahn Loeser & Parks, LLPSIN: 16 734,070 Bret A. HrivnakDecember 16, 2020rotation axis (Column 4, Lines 11-21).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Loutaty to include evacuation of the particles form the hopper by gravity and at least one deflector element of said set is mounted to pivot on the rotating member connected to its first end and is distributed in an irregular manner around the rotation axis as taught by Loutaty 2 with the motivation to eliminate the straps from moving side to side when rotating. 
However, such an arrangement would not have produced any new or unexpected result. This is because the objective of Loutaty 2 is to increase charging density in a storage enclosure (Paragraph 2, Lines 14-17). The objective of Loutaty is to distribute the particles evenly within the vessel as well (Column 2, Lines 14-21). When a hopper is offset from a central axis, as Loutaty discloses, Loutaty’s device would necessarily need to be modified so as to be able to maintain its ability to evenly distribute particles within the vessel. This would include modifying 
Loutaty and Loutaty 2 do not teach:
Angular speed variations over an angular range of                         
                            
                                
                                    360
                                
                                
                                    °
                                
                            
                        
                    or less;
- at least one deflector element of said set is rigid,
 - the device further comprises remotely actuatable deployment means adapted to drive at least one deflector element mounted to pivot on the rotating member so as to cause it to pivot from a position for introduction into the vessel, in which its longitudinal direction forms a first angle with the direction of the rotation axis, to a particle deviation position, in which its longitudinal direction forms a second angle with the direction of the rotation axis, the second angle being strictly greater than the first angle and imposed by the deployment means independently of the rotation speed of said rotating member.
Girard teaches a device for densely loading a divided solid into a chamber that has:
At least one deflector (5, Figure 2) element of said set is rigid (Paragraph [0058]); and 
a drive member drives a shaft at an adjustable rotational speed (Paragraph [0044]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Loutaty and Loutaty 2 to include at least one deflector element of said set is rigid and a drive member drives a shaft at an adjustable rotational speed as taught by Girard with the motivation to have the deflector elements made of a materials that can withstand its conditions in its environment.  
Loutaty, Loutaty 2, and Girard do not teach:
Angular speed variations over an angular range of                         
                            
                                
                                    360
                                
                                
                                    °
                                
                            
                        
                    or less;

Voegele teaches an adjustable grain spreader that has:
The distribution device (20, Figure 1) further comprises remotely actuatable deployment means (40, Figure 1) adapted to drive at least one deflector element (22, 23, 24, and 25, Figure 1, the chutes are the deflector elements) mounted to pivot on the member so as to cause it to pivot from a position for introduction into the vessel (Column 2, Lines 22-28, the arms pivot for introduction into the vessel), in which its longitudinal direction forms a first angle with the direction of the center axis (Column 2, Lines 22-28, the first angle is when the arms pivot inwardly), to a particle deviation position, in which its longitudinal direction forms a second angle with the direction of the center axis (Column 2, Lines 32-41, the second angle is when the deflector elements are pivoted outward), the second angle being strictly greater than the first angle (Column 2, Lines 22-41, the second angle would be greater than the first angle as the deflectors are positioned towards the walls of the vessel and has a greater distance than the opening of the vessel). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Loutaty, Loutaty 2, and Girard to include distribution device further comprises remotely actuatable deployment means adapted to drive at least one deflector element mounted to pivot on the member so as to cause it to pivot from a 
However, Loutaty, Loutaty 2, Girard, and Voegele do not teach an angular range of                         
                            
                                
                                    360
                                
                                
                                    °
                                
                            
                        
                    or less
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Loutaty, Loutaty 2, Girard, and Voegele to have an angular range of                         
                            
                                
                                    360
                                
                                
                                    °
                                
                            
                        
                    or less since it has been held that “where the only difference between the prior art and the claims was recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not preform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Loutaty, Loutaty 2, Girard, and Voegele would not operate differently with the claimed second angle and since the second angle is formed when the deflector elements are raised to have the device function appropriately having the claimed angular range. Further, applicant places no criticality on the 
Loutaty, Figure 1
(Annotated by Examiner)

    PNG
    media_image1.png
    762
    975
    media_image1.png
    Greyscale


Regarding Claim 2:
The above-discussed combination of Loutaty, Loutaty 2, Girard, and Voegele accounts for this subject matter where Voegele teaches in which the distribution device is such that the deployment means (40, Figure 1) are able to retain said at least one deflector element (22, 23, 24, and 25, Figure 1) mounted to pivot in at least one intermediate position, each intermediate position corresponding to an angle strictly greater than the first angle and strictly less than the second angle (Column 2, Lines 1-19 and 42-43, the deployment means (40) can move the deflector elements and it can have a locking nut to lock the screw in a position).

Regarding Claim 3:
The above-discussed combination of Loutaty, Loutaty 2, Girard, and Voegele accounts for this subject matter where Loutaty 2 teaches in which the set of at least one deflector element comprises a plurality of deflector elements (Figure 2, there is a plurality of deflector elements (13)).

Regarding Claim 7:
	Loutaty discloses:
		Deflector Elements (5 and 5’, Figure 1).
	Loutaty, Girard, and Voegele do not teach:
In which the set of at least one deflector element is such that when erected relative to the rotation axis the projections of said set in a plane normal to the rotation axis of the rotating member have an asymmetric distribution around said rotation axis with at most one plane of symmetry passing through the rotation axis.
	Loutaty 2 teaches:
In which the set of at least one deflector element (7, Figure 4) is such that when erected relative to the rotation axis (Figure 2, the rotation axis is the shaft (13)) the projections of said set in a plane normal to the rotation axis of the rotating member (Column 4, Lines 22-26, the deflector elements lift to a plane normal to the axis of rotation) have an asymmetric distribution around said rotation axis with at most one plane of symmetry passing through the rotation axis (Column 4, Lines 11-21, the deflectors can be placed irregularly around the shaft where there can be at most one plane of symmetry).


Regarding Claim 8:
The above-discussed combination of Loutaty, Loutaty 2, Girard, and Voegele accounts for this subject matter where Girard teaches in which the deflector elements (5, Figure 3) are distributed over an angular range from more than                         
                            
                                
                                    5
                                
                                
                                    °
                                
                            
                        
                     to less than                         
                            
                                
                                    320
                                
                                
                                    °
                                
                            
                        
                     (Figure 3, the deflector elements (5) are distributed over 360 degrees of the loading device).
It also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Loutaty, Loutaty 2, Girard, and Voegele to have the deflector elements distributed over an angular range from more than                         
                            
                                
                                    5
                                
                                
                                    °
                                
                            
                        
                     to less than                         
                            
                                
                                    320
                                
                                
                                    °
                                
                            
                             
                        
                    since it has been held that “where the only difference between the prior art and the claims was recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not preform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Loutaty, Loutaty 2, Girard, and Voegele would not operate differently with the claimed angular range and since the angular range formed by the deflector elements would function appropriately having the claimed angular range. Further, applicant 

Regarding Claim 11:
The above-discussed combination of Loutaty, Loutaty 2, Girard, and Voegele accounts for this subject matter where Loutaty discloses in which the set of at least one opening (6 and 7, Figure 1) of the feed hopper (1 and 2, Figure 1) is conformed in a asymmetric manner relative to the rotation axis (Column 4, Lines 50-63), defining at most one plane of symmetry passing through the rotation axis (Column 4, Lines 50-63, some of the openings may be nonuniform around the axis and can also have any position).

Regarding Claim 13:
See claim 1 above for the particle distribution device.
Loutaty discloses a device for distributing solid particles (Abstract) when loading a vessel (15, Figure 3) that has:
	A vessel (15, Figure 3) defining an orifice in its upper part (16, Figure 3); 
causing to pass through said orifice (16, Figure 3) at least the rotating member (3, Figure 1, the rotating member is the shaft);
	at least a rotating member (3, Figure 1); and 
	a deflector element (5 and 5’, Figure 1). 
Loutaty does not disclose:
causing to pass through said orifice the set of at least one deflector element comprising at least one rigid deflector element in a position for introduction into the vessel, and 
remotely actuating the deployment means to drive the at least one deflector element mounted to pivot on the rotating member so as to cause it to pivot from the position for introduction into the vessel to the position for deviation of the particles. 
Loutaty 2 teaches a device for the distribution of solid particles that has:
	At least the rotating member (7, Figure 4), and 
	the at least one deflector element mounted to pivot on the rotating member (Column 5, Lines 12-18, the deflector elements pivot on the rotating member (12) and the first end is connected to the bracket (21)).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Loutaty to include at least the rotating member and the at least one deflector element mounted to pivot on the rotating member as taught by Loutaty 2 with the motivation to eliminate the straps from moving side to side. 
Loutaty and Loutaty 2 do not teach:
Causing to pass through said orifice the set of at least one deflector element comprising at least one rigid deflector element in a position for introduction into the vessel, and 
	Remotely actuating the deployment means to drive the at least one deflector element mounted to pivot on the rotating member so as to cause it to pivot from the position for introduction into the vessel to the position for deviation of the particles. 
Girard teaches a device for densely loading a divided solid into a chamber that has:
At least one deflector element (5, Figure 2) comprising at least one rigid deflector element (Paragraph [0058]). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Loutaty and Loutaty 2 to include at least 
Loutaty, Loutaty 2, and Girard do not teach:
Causing to pass through said orifice the set of at least one deflector element in a position for introduction into the vessel, and 
	Remotely actuating the deployment means to drive the at least one deflector element so as to cause it to pivot from the position for introduction into the vessel to the position for deviation of the particles. 
Voegele teaches an adjustable grain spreader that has:
Causing to pass through said orifice the set of at least one deflector element in a position for introduction into the vessel (Column 2, Lines 22-31, the deflector elements (22, 23, 24, and 25) go through the orifice (36’) of the vessel (37)), and 
	Remotely actuating the deployment means (40, Figure 1) to drive the at least one deflector element (22, 23, 24, and 25, Figure 4) so as to cause it to pivot from the position for introduction into the vessel to the position for deviation of the particles (Column 2, Lines 32-41). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Loutaty, Loutaty 2, and Girard to include causing to pass through said orifice the set of at least one deflector element in a position for introduction into the vessel and remotely actuating the deployment means to drive the at least one deflector element so as to cause it to pivot from the position for introduction into the vessel to the position for deviation of the particles as taught by Voegele with the motivation to insert the distribution device in the vessel to distribute grain.  It also would have been obvious to a person having ordinary skill in the art that in Loutaty 2 has the deflector elements pivot and rotate on the rotation member that has a rotation axis (Figure 2, the rotation axis is the center 

Regarding Claim 14:
See claim 1 rejection for the device. 
Loutaty discloses a device for distributing solid particles (Abstract) when loading a vessel (15, Figure 3) that has:
	A vessel (15, Figure 3) and a device (Abstract) with the rotating member (3, Figure 1) and the set of at least one deflector element (5 and 5’, Figure 1).
Loutaty, Loutaty 2, and Girard do not teach:
	An assembly comprising the device of claim 1 with the set of at least one deflector element introduced into the vessel. 
Voegele teaches an adjustable grain spreader that has:
An assembly comprising the device (20, Figure 1) with the set of at least one deflector element (22, 23, 24, and 25, Figure 4) introduced (Column 2, Lines 22-31) into the vessel (37, Figure 1, the bin is the vessel).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Loutaty, Loutaty 2, and Girard to include the set of at least one deflector element introduced into the vessel as taught by Voegele with the motivation to insert the device into the bin and then expand it to dispense grain within a bin. 

Regarding Claim 15:
See claim 1 rejection for the distribution device. 
Loutaty discloses a device for distributing solid particles (Abstract) when loading a vessel (15, Figure 3) that has:
	Loading solid particles (Column 4, Lines 42-49) into a vessel (15, Figure 3) having an opening in its upper part of the vessel (16, Figure 4);
b) driving in rotation the rotating member of said device (Column 4, Lines 35-40, a motor drives the rotating member (3)); and
	c) loading particles by introducing them into the feed hopper (Column 4, Lines 42-49) of said device whilst maintaining the rotating member in rotation (Column 4, Lines 35-40 and Column 5, Lines 15-18).
Loutaty, Loutaty 2, and Girard do not teach:
the installation in the vessel of the distribution device of claim 1 via the opening in the upper part of the vessel.
Voegele teaches an adjustable grain spreader that has:
the installation in the vessel of the distribution device via the opening in the upper part of the vessel (Column 2, Lines 22-31).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Loutaty, Loutaty 2, and Girard to include the installation in the vessel of the distribution device via the opening in the upper part of the vessel as taught by Voegele with the motivation to insert the distribution device in the vessel to distribute grain.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Loutaty in view of Loutaty 2 in further view of Girard, Voegele, and Wurdeman (US 4040529 A).
Loutaty discloses:

Loutaty, Loutaty 2, and Girard do not teach:
In which the deployment means are conformed to cause one or more deflector elements to pivot independently of the other deflector elements of said plurality.
	Voegele teaches:
		Deployment means (40, Figure 1).
Loutaty, Loutaty 2, Girard, and Voegele do not teach:
In which the deployment means are conformed to cause one or more deflector elements to pivot independently of the other deflector elements of said plurality.
	Wurdeman teaches a grain spreader that has:
In which the deployment means (500, Figure 1, the chain is the deployment means) are conformed to cause one or more deflector elements (300, Figure 1, the slides are the deflector elements) to pivot independently of the other deflector elements of said plurality (Column 4, Lines 5-30).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Loutaty, Loutaty 2, Girard, and Voegele to include in which the deployment means are conformed to cause one or more deflector elements to pivot independently of the other deflector elements of said plurality as taught by Wurdeman with the motivation to adjust the deflector element to the desired angle. 

Claims 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Loutaty in view of Loutaty 2 in further view of Girard, Voegele, and Gorton (US 655552 A).
Regarding Claim 5:
Loutaty, Loutaty 2, Girard, and Voegele do not teach:
                        
                            
                                
                                    45
                                
                                
                                    °
                                
                            
                        
                    and                         
                            
                                
                                    100
                                
                                
                                    °
                                
                            
                             
                        
                    inclusive.
	Gorton teaches a coal-leveling machine that has:
In which the second angle (Figure 1, the second angle is between the deflector elements (b and b’) and the tube) is between                         
                            
                                
                                    45
                                
                                
                                    °
                                
                            
                        
                    and                         
                            
                                
                                    100
                                
                                
                                    °
                                
                            
                             
                        
                    inclusive (Figure 1, the tube is has an angle greater than 45 degrees) and can be adjusted (Page 1, Lines 99-100).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Loutaty, Loutaty 2, Girard, and Voegele to include the second angle between                         
                            
                                
                                    45
                                
                                
                                    °
                                
                            
                        
                    and                         
                            
                                
                                    100
                                
                                
                                    °
                                
                            
                             
                        
                    inclusive and can be adjusted as taught by Gorton with the motivation to change the inclination of the deflectors and keep them held at a desired inclination.
	It also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Loutaty, Loutaty 2, Girard, Voegele, and Gorton to have a second angle is between                         
                            
                                
                                    45
                                
                                
                                    °
                                
                            
                        
                    and                         
                            
                                
                                    100
                                
                                
                                    °
                                
                            
                             
                        
                    inclusive since it has been held that “where the only difference between the prior art and the claims was recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not preform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Loutaty, Loutaty 2, Girard, Voegele, and Gorton would not operate differently with the claimed second angle and since the second angle is formed when the deflector elements are raised to have the device function appropriately having the claimed second angle. Further, applicant places no criticality on the range claimed, indicating simply that the second angle “may” be within the claimed ranges (specification pp. [0038]). 

Regarding Claim 9:
Loutaty discloses:
	At least one deflector elements (5 and 5’, Figure 1) and a feed hopper (1 and 2, Figure 1).
Loutaty, Loutaty 2, Girard, and Voegele do not teach:
	In which the deployment means comprise a linkage member comprising a first end rod extending toward the hopper top under conditions of use and at least one second rod mounted on and articulated relative to the first rod and cooperating with at least one deflector element.
Gorton teaches:
In which the deployment means (3 and 9, Figure 1, the deployment means is the bolt and the rod) comprise a linkage member (Page 1, Lines 72-75, the cone is the linkage member) comprising a first end rod (2 and 4, Figure 1) extending toward the top of the vessel (a, Figure 1, the top opening of the vessel is the opening) under conditions of use and at least one second rod (7, Figure 1) mounted on and articulated relative to the first rod (Page 1, Lines 79-83) and cooperating with at least one deflector element (b and b’, Figure 1).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Loutaty, Loutaty 2, Girard, and Voegele to include in which the deployment means comprise a linkage member comprising a first end rod extending toward the hopper top under conditions of use and at least one second rod mounted on and articulated relative to the first rod and cooperating with at least one deflector element as taught by Gorton with the motivation to adjust the inclination of the deflector. It also would have been obvious to a person having ordinary skill in the art that the feed hopper of Loutaty could be used instead of the opening of Gorton. 

Regarding Claim 10:
Loutaty, Loutaty 2, Girard, and Voegele do not teach:
In which the first angle is between                         
                            
                                
                                    0
                                
                                
                                    °
                                
                            
                        
                    and                         
                            
                                
                                    20
                                
                                
                                    °
                                
                            
                        
                    inclusive.
Gorton teaches a coal-leveling machine that has:
In which the first angle (Page 1, Line 83-86, the first angle is when the sections are closed as seen in Figure 3) is between                         
                            
                                
                                    0
                                
                                
                                    °
                                
                            
                        
                    and                         
                            
                                
                                    20
                                
                                
                                    °
                                
                            
                        
                    inclusive (Figure 3, the first angle is between                         
                            
                                
                                    0
                                
                                
                                    °
                                
                            
                        
                    and                         
                            
                                
                                    20
                                
                                
                                    °
                                
                            
                        
                     as the deflector elements are closed and have an angle less than 20 degrees).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Loutaty, Loutaty 2, Girard, and Voegele to include the first angle is between                         
                            
                                
                                    0
                                
                                
                                    °
                                
                            
                        
                    and                         
                            
                                
                                    20
                                
                                
                                    °
                                
                            
                        
                    inclusive as taught by Gorton with the motivation to change the inclination of the deflectors and keep them held at a desired inclination.
	It also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Loutaty, Loutaty 2, Girard, Voegele, and Gorton to have the first angle is between                         
                            
                                
                                    0
                                
                                
                                    °
                                
                            
                        
                    and                         
                            
                                
                                    20
                                
                                
                                    °
                                
                            
                        
                    inclusive since it has been held that “where the only difference between the prior art and the claims was recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not preform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Loutaty, Loutaty 2, Girard, Voegele, and Gorton would not operate differently with the claimed first angle and since the first angle is formed when the deflector elements are lowered for insertion in which the device function appropriately having the claimed first angle. Further, applicant places no criticality on the range claimed, indicating simply that the first angle “may” be within the claimed ranges (specification pp. [0037]). 

Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Haquet (US 5758699 A) teaches a uniform distribution apparatus for catalysts that has deflector elements and a vessel. 
Haquet 2 (US 5906229 A) teaches a uniform filling machine that has a catalytic reactor, a feed hopper, a drive member, and deflector elements. 
Crespin (US 6805171 B2) teaches a method for loading a chamber with solid particles that has a feed hopper, deflector elements, a vessel, and a drive member. 
Mairesse (US 2015/0336063 A1) teaches management of the charging of the reactor with solid particles that has a feed hopper, deflector elements, and openings on the feed hopper that are adjustable to control the flow of the solid particles. 
Pinon (US 7878428 B2) teaches a device for loading a chamber with a solid that has a feed hopper, a vessel, a drive member, and deflector elements. 
Sheehan (GB 2287016 A) teaches charging a container with particulate solids that has a feed hopper, a vessel, and deflector elements. 
Souers (US 4972884 A) teaches a method for distributing catalysts that has a solid particle feed hopper, a rotating member, a drive member, and at least one deflector.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753